DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 13-17 and 26-29 have been cancelled. Claims 1-12 and 18-25 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-12, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over ITU-T “High Efficiency Video Coding,” H.265 (02/18), SERIES H: AUDIOVISUAL AND MULTIMEDIA SYSTEMS – Infrastructure of audiovisual services (Hereafter, “H.265”) in view of Bross et al., “WD5: Working Draft 5 of High Efficiency Video Coding” (Hereafter, “Bross”).
In regards to claim 1, H.265 discloses a method for decoding a current picture from a bitstream ([Title] Coding of moving video, High efficiency video coding), the method comprising decoding one or more code words in a loop that is run N times by [7.3.6.1]: decoding an indication of whether a picture is a long-term picture or not ([7.3.6.1] if( long_term_ref_pics_present_flag) [Page 82] long_term_ref_pics_present_flag equal to 0 specifies that no long-term reference picture is used for inter prediction of any coded picture in the CVS. long_term_ref_pics_present_flag equal to 1 specifies that long-term reference pictures may be used for inter prediction of one or more coded pictures in the CVS.); and deriving a positive integer K[i]>0 for each long-term picture, where i is the index in the loop ([Page 122] DeltaPocMsbCycleLt[ i ] * MaxPicOrderCntLsb − ( PicOrderCntVal & ( MaxPicOrderCntLsb − 1 ) )); deriving an indicator value V[i] for each long-term picture by subtracting the value of the positive integer K[i] from a picture indicator value P of the current picture ([Equation (8-5), Page 122] pocLt += PicOrderCntVal − DeltaPocMsbCycleLt[ i ] * MaxPicOrderCntLsb − ( PicOrderCntVal & ( MaxPicOrderCntLsb − 1 ) ), if( UsedByCurrPicLt[ i ] ) { PocLtCurr[ j ] = pocLt CurrDeltaPocMsbPresentFlag[ j++ ] = delta_poc_msb_present_flag[ i ] } else { PocLtFoll[ k ] = pocLt FollDeltaPocMsbPresentFlag[ k++ ] = delta_poc_msb_present_flag[ i ] }); and for each of the indicator values V[i], comparing the indicator value V[i] with values associated with pictures stored in the DPB ([Equation (8-6), Page 123] PocLtCurr[i] and/or PocLtFoll[i]), keeping the pictures stored in the DPB that are marked as short-term or long-term for which there is a match with one of the indicator values V[i] in the DPB as long-term pictures ([Page 123] All reference pictures that are included in RefPicSetLtCurr or RefPicSetLtFoll and have nuh_layer_id equal to currPicLayerId are marked as "used for long-term reference".); and marking long-term pictures for which there is no match with any indicator value V[i] as unused for reference in the DPB ([Page 124] All reference pictures in the DPB that are not included in RefPicSetLtCurr, RefPicSetLtFoll, RefPicSetStCurrBefore, RefPicSetStCurrAfter, or RefPicSetStFoll and have nuh_layer_id equal to currPicLayerId are marked as "unused for reference".), wherein N is the number of long-term and short-term pictures to keep in the DPB for the current picture ([Page 82] num_long_term_ref_pics_sps specifies the number of candidate long-term reference pictures that are specified in the SPS. The value of num_long_term_ref_pics_sps shall be in the range of 0 to 32, inclusive. [Page 97] num_long_term_pics specifies the number of entries in the long-term RPS of the current picture that are directly signalled in the slice header. When not present, the value of num_long_term_pics is inferred to be equal to 0. [Page 104] num_negative_pics specifies the number of entries in the stRpsIdx-th candidate short-term RPS that have picture order count values less than the picture order count value of the current picture. When nuh_layer_id of the current picture is equal to 0, the value of num_negative_pics shall be in the range of 0 to sps_max_dec_pic_buffering_minus1[ sps_max_sub_layers_minus1 ], inclusive. num_positive_pics specifies the number of entries in the stRpsIdx-th candidate short-term RPS that have picture order count values greater than the picture order count value of the current picture. When nuh_layer_id of the current picture is equal to 0, the value of num_positive_pics shall be in the range of 0 to sps_max_dec_pic_buffering_minus1[ sps_max_sub_layers_minus1 ] − num_negative_pics, inclusive. [Page 81] num_short_term_ref_pic_sets specifies the number of st_ref_pic_set( ) syntax structures included in the SPS. The value of num_short_term_ref_pic_sets shall be in the range of 0 to 64, inclusive.).
Bross discloses a method for decoding a current picture from a bitstream ([Title] High Efficiency Video Coding), the method comprising decoding one or more code words in a loop that is run N times [Page 31-32, 7.3.3] by: decoding an indication of whether a picture is a long-term picture or not ([Page 31] long_term_ref_pics_present_flag); and deriving a positive integer K[i]>0 for each long-term picture, where i is the index in the loop ([Page 70] delta_poc_lsb_lt_minus1[i]); deriving an indicator value V[i] for each long-term picture by subtracting the value of the positive integer K[i] from a picture indicator value P of the current picture [Equation (8-9), Page 88]; and for each of the indicator values V[i], comparing the indicator value V[i] with values associated with pictures stored in the DPB, keeping the pictures stored in the DPB that are marked as short-term or long-term for which there is a match with one of the indicator values V[i] in the DPB as long-term pictures [Equation (8-9), Page 89]; and marking long-term pictures for which there is no match with any indicator value V[i] as unused for reference in the DPB ([Page 90] All reference pictures in the DPB that are not included in RefPicSetLtCurr, RefPicSetLtFoll, RefPicSetStCurrBefore, RefPicSetStCurrAfter, or RefPicSetStFoll and have nuh_layer_id equal to currPicLayerId are marked as "unused for reference".), wherein N is the number of long-term and short-term pictures to keep in the DPB for the current picture ([Pages 31, 33, and 38] num_long_term_pics, num_negative_pics, and num_positive_pics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H.265 with the teachings of Bross in order to improve the high-efficiency video coding [See Bross].

In regards to claim 2, the limitations of claim 1 have been addressed. H.265 discloses further comprising: removing a picture from the DPB that was marked as unused for reference, wherein the removal comprises not reading a portion of the memory that was allocated to keep the picture marked as unused for reference, until a new picture has been decoded into the portion of the memory ([Page 281] When both of the following conditions are true for any pictures k in the DPB, all such pictures k in the DPB are removed from the DPB: – picture k is marked as "unused for reference". – picture k has PicOutputFlag equal to 0 or its DPB output time is less than or equal to the CPB removal time of the first decoding unit (denoted as decoding unit m) of the current picture n; i.e., DpbOutputTime[ k ] is less than or equal to DuCpbRemovalTime[ m ]. – For each picture that is removed from the DPB, the DPB fullness is decremented by one.).

In regards to claim 3, the limitations of claim 2 have been addressed. H.265 discloses wherein the removing a picture from the DPB that was marked as unused for reference comprises: during decoding of a next picture following the current picture, not reading the portion of the memory that was allocated to keep the picture marked as unused for reference ([Page 281] When both of the following conditions are true for any pictures k in the DPB, all such pictures k in the DPB are removed from the DPB: – picture k is marked as "unused for reference". – picture k has PicOutputFlag equal to 0 or its DPB output time is less than or equal to the CPB removal time of the first decoding unit (denoted as decoding unit m) of the current picture n; i.e., DpbOutputTime[ k ] is less than or equal to DuCpbRemovalTime[ m ]. – For each picture that is removed from the DPB, the DPB fullness is decremented by one.).

In regards to claim 4, the limitations of claim 1 have been addressed. H.265 discloses wherein the positive integer K[i] is derived by two code words A[i] and B [i], where A[i] and B [i] are both positive integers > 0 and K[i] is equal to A[i]*x+B [i]+k ([Equation 8-5] DeltaPocMsbCycleLt[ i ] * MaxPicOrderCntLsb − ( PicOrderCntVal & ( MaxPicOrderCntLsb − 1 ) )), where B [i] is signaled as-is using a fixed length code word of size n [Equation 8-5], A[i] is signaled using a variable length code ([Equation 8-5] DeltaPocMsbCycleLt[ i ]), x is equal to 2^n where ^ is the power operator ([Equation 7-8] MaxPicOrderCntLsb = 2( log2_max_pic_order_cnt_lsb_minus4 + 4 ) [Page 122] MaxPicOrderCntLsb), and k is a constant value equal to 0 or 1 [Equation 8-5].

In regards to claim 5, the limitations of claim 4 have been addressed. H.265 discloses wherein A[i] is signaled using a Universal Variable Length Code, UVLC, code word ([Page 98 and Equation 7-52] delta_poc_msb_cycle_lt[ i ] is used to determine the value of the most significant bits of the picture order count value of the i-th entry in the long-term RPS of the current picture. When delta_poc_msb_cycle_lt[ i ] is not present, it is inferred to be equal to 0. The variable DeltaPocMsbCycleLt[ i ] is derived as follows: if( i = = 0 | | i = = num_long_term_sps ) DeltaPocMsbCycleLt[ i ] = delta_poc_msb_cycle_lt[ i ] else DeltaPocMsbCycleLt[ i ] = delta_poc_msb_cycle_lt[ i ] + DeltaPocMsbCycleLt[ i − 1 ])). 

In regards to claim 6, the limitations of claim 1 have been addressed. H.265 discloses wherein the decoding of one or more code words in the loop that is run N times, further comprises decoding a positive integer K[i]>0 for each short-term picture ([Page 104] delta_poc_s0_minus1[ i ] plus 1, when i is equal to 0, specifies the difference between the picture order count values of the current picture and i-th entry in the stRpsIdx-th candidate short-term RPS that has picture order count value less than that of the current picture, or, when i is greater than 0, specifies the difference between the picture order count values of the ( i − 1 )-th entry and the i-th entry in the stRpsIdx-th candidate short-term RPS that have picture order count values less than the picture order count value of the current picture. The value of delta_poc_s0_minus1[ i ] shall be in the range of 0 to 215 − 1, inclusive.); and further comprising performing for the short-term pictures: deriving an indicator value V[i] for each short-term picture by subtracting the value K[i] from a picture indicator value P of the current picture; for each short-term picture indicator value V[i], comparing the indicator value V[i] with values associated with pictures stored in a decoded picture buffer (DPB) ([Page 123-124] Equation 8-7), wherein pictures in the DPB that are marked as short-term pictures for which there is a match with one short-term indicator value V[i] are kept in the DPB as short-term or long-term pictures ([Page 123] All reference pictures that are included in RefPicSetLtCurr or RefPicSetLtFoll and have nuh_layer_id equal to currPicLayerId are marked as "used for long-term reference".), and short-term and long-term pictures for which there is no match with any short-term or long-term indicator value V [i] are marked as unused for reference in the DPB ([Page 124] All reference pictures in the DPB that are not included in RefPicSetLtCurr, RefPicSetLtFoll, RefPicSetStCurrBefore, RefPicSetStCurrAfter, or RefPicSetStFoll and have nuh_layer_id equal to currPicLayerId are marked as "unused for reference".).

In regards to claim 7, the limitations of claim 1 have been addressed. H.265 discloses further comprising: decoding a code word indicating whether long-term pictures may be used for the current picture or not ([Page 82] long_term_ref_pics_present_flag equal to 0 specifies that no long-term reference picture is used for inter prediction of any coded picture in the CVS. long_term_ref_pics_present_flag equal to 1 specifies that long-term reference pictures may be used for inter prediction of one or more coded pictures in the CVS.); and only when the code word that is decoded indicates that long-term pictures may be used, decoding the indication whether the current picture is a long-term picture or not ([Page 36] long_term_ref_pics_present_flag if( long_term_ref_pics_present_flag ) {num_long_term_ref_pics_sps for( i = 0; i < num_long_term_ref_pics_sps; i++ ) {lt_ref_pic_poc_lsb_sps[ i ]used_by_curr_pic_lt_sps_flag[ i ]}}).

In regards to claim 8, the limitations of claim 1 have been addressed. H.265 discloses wherein a flag indicates whether one code word or a plurality of code words are to be used for decoding the positive integer K[i] ([Page 46] delta_poc_msb_present_flag[ i ] if( delta_poc_msb_present_flag[ i ] ) delta_poc_msb_cycle_lt[ i ] [Page 98] delta_poc_msb_present_flag[ i ] equal to 1 specifies that delta_poc_msb_cycle_lt[ i ] is present. delta_poc_msb_present_flag[ i ] equal to 0 specifies that delta_poc_msb_cycle_lt[ i ] is not present.).

In regards to claim 10, the limitations of claim 1 have been addressed. H.265 discloses wherein N>1 ([Page 121-122] Equation 8-5).

In regards to claim 11, the limitations of claim 1 have been addressed. H.265 discloses wherein the indicator value V[i] for each long-term picture is signaled explicitly ([Page 121] The RPS is an absolute description of the reference pictures used in the decoding process of the current and future coded pictures. The RPS signalling is explicit in the sense that all reference pictures included in the RPS are listed explicitly. PocLtCurr and PocLtFoll.).

In regards to claim 12, the limitations of claim 1 have been addressed. H.265 discloses wherein the indicator value V [i] for at least one long-term picture is derived by subtracting the value K[i] from a picture indicator value V[i-y] of another long-term picture, where y is a non-zero integer ([Page 121-122] (Equation 8-5) for( i = 0, j = 0, k = 0; i < num_long_term_sps + num_long_term_pics; i++ ) { pocLt = PocLsbLt[ i ] if( delta_poc_msb_present_flag[ i ] ) pocLt += PicOrderCntVal − DeltaPocMsbCycleLt[ i ] * MaxPicOrderCntLsb − ( PicOrderCntVal & ( MaxPicOrderCntLsb − 1 ) ) if( UsedByCurrPicLt[ i ] ) { PocLtCurr[ j ] = pocLt CurrDeltaPocMsbPresentFlag[ j++ ] = delta_poc_msb_present_flag[ i ] } else { PocLtFoll[ k ] = pocLt FollDeltaPocMsbPresentFlag[ k++ ] = delta_poc_msb_present_flag[ i ] } } NumPocLtCurr = j NumPocLtFoll = k).  

Claim 18 lists all the same elements of claim 1, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18. 

Claim 19 lists all the same elements of claim 2, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 19. 

Claim 20 lists all the same elements of claim 3, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 20.
Claim 21 lists all the same elements of claim 4, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 21. 

Claim 22 lists all the same elements of claim 5, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 22. 

Claim 23 lists all the same elements of claim 6, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 23. 

Claim 24 lists all the same elements of claim 7, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 24. 

Claim 25 lists all the same elements of claim 8, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 25. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over H.265 in view of Bross in further view of Hendry et al., “AHG15: Signalling Long-Term Reference Picture Set” (Hereafter, “Hendry”).
In regards to claim 9, the limitations of claim 1 have been addressed. H.265 discloses fails to explicitly disclose wherein an offset value decoded from the bitstream is added to A[i]*x+B[i] to derive K[i].
Hendry discloses wherein an offset value decoded from the bitstream is added to A[i]*x+B[i] to derive K[i] ([Page 4] lt_offset_sign[i][j] and lt_offset[i][j]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H.265 with the teachings of Hendry in order to improve signalling long-term reference picture sets.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482